Title: To James Madison from Alexander J. Dallas, 17 June 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Department of War June 17. 1815.
                    
                    The acting Secretary of War has the honor to represent to the President of the United States: That he has examined the various documents which Mr Tatham has exhibited; and which have been the subject of examination at several antecedent periods, by the Department of War, and by Committees of Congress.
                    That from these documents, it sufficiently appears, that Mr. Tatham has, for many years manifested an honorable desire to serve his Country; that his talents and acquirements particularly qualified him to render that service in the Capacity of a topographical engineer; and that his services have been occasionally engaged by the government. The valuable collection of topographical and geographical surveys, plans and sketches, possessed by that Gentleman, have also, been used in a manner advantageous to the public.
                    That Mr. Tatham complains, that his services, and the use of his topographical collection have not been remunerated as they deserve; and he claims an equitable compensation for the past as well as a competent provision for the future. He suggests also that it is the interest of the Government to purchase his topographical Collection at a reasonable valuation.
                    
                    Under these Circumstances the acting Secretary of War finds it his duty further to represent: That the remuneration of Mr. Tatham’s ancient services must be made by the legislative authority: That the purchase of his topographical Collection Can only be Warranted by an act of Congress: That there is no law which expressly authorises, the employment of Mr. Tatham as a topographical engineer, or agent of the Government: That, Nevertheless when the Government availed itself of his services and of the use of his topographical Collections, a reasonable Compensation was due upon principles of equity: And that the amount of the equitable Compensation was informally settled and accepted by Mr. Tatham, under an agreement suggested by Mr. Gallatin, adopted by Mr. Monroe, and Confirmed by Mr. Armstrong, “that 100 dollars a month, for the time employed, Say, from the 8th. of July, last (1812) till discharged,” Should be allowed. Mr. Tathams receipts under this agreement amounted on the 8th. of February 1815 (as he states) to the sum of 3.283 dollars. The gross allowance from the 8th. of July 1812, to the 8th. of July 1815, being a period of three years, amounts to 3.600 dollars; and of course the balance due to Mr. Tatham on the last mentioned day, will be the sum of 317 dollars. It does not appear that Mr. Tatham has ever been discharged by the Secretary of War; and therefore, he is still entitled to the benefit of the agreement.
                    And the acting Secretary of war, upon the whole case, proposes, that as the subject was depending before Congress, in all its parts, and undecided at the last Session, Mr. Tatham be Continued in service under the existing agreement, untill the next Session, that the legislature may have an opportunity to decide according to its Justice and Wisdom. All which is respectfully Submitted.
                